DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed on 11/18/2020 in response to the Non-Final Rejection mailed on 08/19/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
	Applicant’s remarks filed on 11/18/2020 in response to the Non-Final Rejection mailed on 08/19/2020 have been fully considered and are deemed persuasive to overcome the prior rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Specification
	The objection to the disclosure is withdrawn in view of applicant’s amendment to the specification filed on 11/18/2020 to indicate the issuance of the parent 15/899,907 application as U.S. Patent No. 10,590,445.
Withdrawn Claim Rejections - 35 USC § 112, Second Paragraph
	The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112, First Paragraph
	The written description rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims set forth below that recites “[a]n engineered variant LovD polypeptide having at least two-fold greater catalytic Aspergillus terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, wherein said engineered variant LovD polypeptide has at least 90% sequence identity to the wild type A. terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, and wherein said engineered variant LovD polypeptide comprises the substitution G275S.
	The scope of enablement rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims set forth below that recites “[a]n engineered variant LovD polypeptide having at least two-fold greater catalytic activity than the wild type Aspergillus terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, wherein said engineered variant LovD polypeptide has at least 90% sequence identity to the wild type A. terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, and wherein said engineered variant LovD polypeptide comprises the substitution G275S.
Withdrawn Claim Rejections - 35 USC § 101
	The rejection of claim 1 under 35 U.S.C. 101 is withdrawn in view of the amendment to the claims set forth below that recites wherein said engineered variant LovD polypeptide comprises the substitution G275S, which is sufficient to transform the variant LovD polypeptide into something that is markedly different in structure than a naturally occurring LovD polypeptide.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1 and 5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tang et al. (WO 2007/139871 A2; cited on IDS filed on 02/06/2020) is withdrawn in view of the amendment to the claims set forth below that recites wherein said engineered variant LovD 
Withdrawn Double Patenting
The terminal disclaimers filed on 11/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,383,382, 9,181,570, and 9,932,616 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
The rejection of claims 1-7 on the grounds of non-statutory double patenting over claims 1-4 of U.S. Patent No. 9,181,570, claims 1-3 of U.S. Patent No. 9,932,616, and claims 1-6 of U.S. Patent No. 8,383,382 is withdrawn in view of the filing of the terminal disclaimers on 11/18/2020.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Melanie Neely, Reg. No. 65,269, on 2/23/2021.
Please replace the claim set filed on 11/18/2020 with the following re-written claim set.
1. (Currently Amended) An engineered variant LovD polypeptide having at least two-fold greater catalytic activity than the wild-type [[A.]] Aspergillus terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, wherein said engineered variant LovD polypeptide has at least 90% sequence identity to the wild-type A. terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, and wherein engineered variant LovD polypeptide comprises the substitution 

2-3.  (Cancelled)

4.  (Currently Amended) The engineered variant LovD polypeptide of claim 1, wherein said engineered variant LovD polypeptide has at least 10-fold greater catalytic activity than the wild-type A. terreus acyltransferase of the amino acid sequence of SEQ ID NO: 2.

5.  (Currently Amended) The engineered variant LovD polypeptide of claim 1,  wherein said engineered variant LovD polypeptide further comprises one or more substitutions selected from the group consisting of I4N, A9V, K26E, R28K, R28S, I35L, C40A, C40V, C40F, S41R, N43Y, C60F, C60Y, C60N, C60H, S109C, S142N, A184T, A184V, N191S, A261T, A261E, A261V, L292R, Q297E, L335M, A377V, A383V, N391D, and H404R.  

6.  (Currently Amended) The engineered variant LovD polypeptide of claim 1further comprising one or more of the following features:
	(i) at least one substitution selected from the group consisting of A123P, M157V, S164G, S172N, L174F, A178L, N191G, L192I, A247S, R250K, S256T, A261H, Q297G, L361M, V370I and N391S;
	(ii) at least one substitution selected from the group consisting of Q124M, A261H, Q295R AND Q412R;
	(iii) at least one substitution selected from the group consisting of N43R, D96R and H404K;
	(iv) at least one substitution selected from the group consisting of C40R, C60R AND D245E; and 
	(v) at least one substitution selected from the group consisting of I4N, A9V, K26E, R28K, R28S, I35L, C40A, C40V, C40F, S41R, N43Y, C60F, C60Y, C60N, C60H, S109C, S142N, A184T, A184V, N191S, A261T, A261E, A261V, L292R, Q297E, L335M, A377V, A383V, N391D and H404R.

7-11.  (Cancelled)

12.  (Currently Amended) A method of making an engineered variant LovD polypeptide comprising culturing a host cell under conditions in which the engineered variant LovD polypeptide of claim 1 is expressed and optionally recovering said engineered variant LovD polypeptide.

the engineered variant LovD polypeptide of 

14.  (Currently Amended) The method of claim 13, wherein said monacolin J is a sodium salt.

15.  (Currently Amended) The method of claim 14, wherein said monacolin J is a sodium salt and activated charcoal is added.

16.  (Currently Amended) The method of claim 15, wherein said monacolin J is an ammonium salt.

17.  (Currently Amended) The method of claim 13, wherein an agent for precipitating simvastatin is added.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for allowance.  Claims 1 and 4-6 are drawn to an engineered variant LovD polypeptide having at least two-fold greater catalytic activity than the wild-type Aspergillus terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, wherein said engineered variant LovD polypeptide has at least 90% sequence identity to the wild-type A. terreus acyltransferase of the amino acid sequence of SEQ ID NO:  2, and wherein said engineered variant LovD polypeptide comprises the substitution G275S.  The closest prior art of record is the reference of Tang et al. (WO 2007/139871 A2; cited on IDS filed on 02/06/2020).  However, Tang et al. does not teach or suggest the specific variant LovD polypeptide of claim 1 comprising a G275S substitution.  Accordingly, the engineered LovD polypeptides of claims 1 and 4-6 are allowable over the prior art of record.  In as much as the methods of claims 12-17 require the engineered variant LovD polypeptide comprising a G275S 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Election/Restrictions
Claims 1 and 4-6 are allowable. The restriction requirement between Groups I, II, and II, as set forth in the Office action mailed on 16/784,011, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I, II, and III is withdrawn.  Claims 12-18, directed to methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656